UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-2033


VALLEY CAMP COAL COMPANY,

                Petitioner,

          v.

SHIRLEY DOBRZYNSKI, on behalf of Edward E. Dobrzynski;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(10-0429-BLA)


Submitted:   June 26, 2012                   Decided:   July 12, 2012


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY, PLLC, Morgantown, West
Virginia, for Petitioner. Thomas E. Johnson, Anne Megan Davis,
JOHNSON, JONES, SNELLING, GILBERT & DAVIS, Chicago, Illinois; M.
Patricia Smith, Solicitor of Labor, Rae Ellen James, Associate
Solicitor, Gary K. Stearman, Counsel for Appellate Litigation,
Jonathan   P.  Rolfe,   UNITED   STATES  DEPARTMENT  OF   LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Valley Camp Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).        Our review of the record discloses that the

Board’s    decision   is   based   upon    substantial   evidence      and   is

without reversible error.       Accordingly, we deny the petition for

review for the reasons stated by the Board.              Valley Camp Coal

Co. v. Dobrzynski, No. 10-0429-BLA (B.R.B. July 28, 2011).                   We

dispense    with   oral     argument   because   the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           PETITION DENIED




                                       2